DETAILED ACTION
The present Office action is in response to the amendments filed on 2 MAY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-6, 12, and 14-17 have been amended. No claims have been added or cancelled. Claims 1-20 are pending and herein examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2 MAY 2022, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously presented prior-art and U.S. Publication No. 2022/0150490 A1 (hereinafter “Kuo”).
The Kuo reference describes cross-component sample adaptive offset (CCSAO) techniques. See Kuo, Abstract. In particular, Kuo describes the offset of the CCAO to be based on a plurality of reconstructed samples. See Kuo, FIG. 14, steps 1430-1440.
Examiner’s Note: An interview was held to discuss the current amendments prior to submission. See PTO-413 dated 04/06/2022. Examiner Bennett indicated that the mapping had been clarified sufficient to overcome the prior-art of record; however, the claim remained broader than what is considered the inventive concept as partially illustrated in FIGS. 27A-27C. Further amendments are suggested to overcome the prior-art of record and Applicant is encouraged to discuss them with the Examiner to expedite prosecution. An example to pursue in narrowing the claim includes further limiting “a first combination of values based on reconstructed sample values” and “that associates different combinations of values.” Because the values themselves are not required to be sample values, just some derivative thereof that are somehow associated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 8, 12, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0049821 A1 (hereinafter “Chen”) in view of U.S. Publication No. 2018/0063527 A1 (hereinafter “Chien”), and further in view of U.S. Publication No. 2022/0150490 A1 (hereinafter “Kuo”).
Regarding claim 1, Chen discloses a method for filtering in video decoding ([0006], “in-loop depth map filtering for three-dimensional (3D) video coding processes”), comprising:
determining, by a processor ([0043], “Video encoder 20 and video decoder 30 each may be implemented as any of a variety of suitable encoder circuitry, such as one or more microprocessors”), a first combination of values based on reconstructed samples of reconstructed samples of a first ([0226], “video decoder 30 may be configured to identify edge pixels in the depth block;” [0227], “video decoder 30 may be configured to classify the edge pixels into one or more edge categories;” [0230], “reconstruct a depth block […], perform a filtering process on edge pixels”); 
determining, by the processor and based on a mapping that associates offset values with  ([0227], “the filtering process may be a sample edge offset (SEO) filtering process, and video decoder 30 may be configured to receive the respective indication of the one or more offset values for each of the one or more edge categories in the SEO filtering process;” [0232] describes applying the offset value; [0128], “the edge detection techniques of this disclosure may be performed directly on the reconstructed depth blocks. That is, edges may be detected in the depth block by applying edge detection techniques to the depth pixels themselves.” Note, the “mapping that associates offset values” is interpreted as the processing device knowing which edge and it’s offset value correspond to which reconstructed sample); and 
applying, by the processor, the first offset value on a to-be filtered sample of a second  ([0232], “video encoder 20 may be configured to perform the filtering process on the edge pixels by adding at least one offset value of the one or more offset values to the edge pixels. Video encoder 20 may be further configured to perform the filtering process on the reconstructed depth block by detecting one or more edges in the texture block, and designating one or more pixels in the depth block as edge pixels in the case that one or more edges are detected in the texture block, wherein the designated edge pixels in the depth block correspond to detected edge pixels in the texture block”).
Chen fails to expressly disclose reconstructed samples of a first color component;
different combinations of values; and
applying the first offset value on a to-be filtered sample of a second color component.
However, Chien teaches reconstructed samples of a first color component ([0006], “filtering one color component of a video sequence using information of at least one other color component of the video sequence. For example, a video coding device may apply a cross-component filter to determine a filtered value of a current sample. In this example, the video coding device determines the filtered value based on a first parameter, a second parameter, and one or more cross-component samples. The cross-component samples are of a different color component of the current picture than the current sample;” [0131-138] describes the process of enabling and applying cross-component filter, which is filtering between color components.” Furthermore, [0139] describes offset value being determined based on mapping and in [0143] as a weighted sum); and
applying the first offset value on a to-be filtered sample of a second color component ([0006], “filtering one color component of a video sequence using information of at least one other color component of the video sequence. For example, a video coding device may apply a cross-component filter to determine a filtered value of a current sample. In this example, the video coding device determines the filtered value based on a first parameter, a second parameter, and one or more cross-component samples. The cross-component samples are of a different color component of the current picture than the current sample;” [0135-0144] describe FIG. 10 steps 1010 to 1014, which applies the cross-component filter and may further modify the sample values with additional filtering, such as the use of SAO, ALF, and deblocking filtering. Note, under the broadest reasonable interpretation the color components could potentially be the same, in which case applying any offset of the filters suffices the limitations).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used different color components, as taught by Chien ([0006] and FIG. 10), in Chen’s invention. One would have been motivated to modify Chen’s invention, by incorporating Chien’s invention, to compress digital video information more efficiently ([0003]) and the plurality of filtering applied in FIG. 10 allows for a greater reduction of artifacts (FIG. 10).
Chen and Chien fail to expressly disclose different combinations of values.
However, Kuo teaches different combination of values (FIG. 14, steps 1430 derives a classifier from a first set of one or more samples and step 1440 utilizes the classifier in selecting an offset. Tables 13-18 disclose identifier offsets and weights based on a plurality of values, including the classifier, which represents a combination of reconstructed samples. Note, Kuo henceforth is understood to include the plurality of values in the combination of references).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a combination of values for determining an offset, as taught by Kuo (FIG. 14, Tables 13-18), in Chen and Chien’s invention. One would have been motivated to modify Chen and Chien’s invention, by incorporating Kuo’s invention, to improve chroma coding efficiency ([0002]).
Regarding claim 3, Chen, Chien, Kuo disclose all of the limitations of claim 1, as outlined above. Additionally, Chien discloses wherein the second color component is one of the first color component and a different color component from the first color component ([0129], “the video coder generates a second component of the current picture (1002). The second component comprises a second array of samples separate from the first array of samples. For example, if samples of the first component are Cb or Cr samples, samples of the second component may be luma samples. Thus, in one example, the first array of samples consists of a first type of chroma samples and either: the second array of samples consists of luma samples or the second array of samples consists of a second array of chroma samples.” FIG. 10, the filtering and updating values in steps 1010-1014 must be either the same or different, they are the only two options for which the component type could be). The same motivation of claim 1 applies to claim 3.
Regarding claim 4, Chen, Chien, and Kuo disclose all of the limitations of claim 1, as outlined above. Additionally, Chien discloses using at least one of a linear operation and a quantization operation to determine the first combination of values from the reconstructed samples of the first color component within the filter support region, the first combination of values including a separate value for each of the reconstructed samples of the first color component within the filter support region ([0131], “the video coder may determine the first parameter in accordance with equation (8), where L(n) includes a cross-component sample corresponding to the current sample and C(n) includes the current sample. In some examples where the video coder is a video decoder, the video decoder determines the first parameter by obtaining from a bitstream a syntax element specifying a value of the first parameter. In other words, the video decoder may determine the first parameter based on a first syntax element signaled in a bitstream that comprises an encoded representation of the current picture.” Additionally, the “linear operation” could be interpreted as simply an order of operations, which is clear from FIG. 10 of Chien and the “quantization operation” could be interpreted as the inverse quantization that happens prior to the in-loop filtering). The same motivation of claim 1 applies to claim 4.
Regarding claim 7, Chen and Chien disclose all of the limitations of claim 1, as outlined above. Additionally, Chien discloses wherein the mapping associates the offset values within the combinations of a complete domain for the reconstructed samples of the first color component within the filter support region ([0135], “Furthermore, in the example of FIG. 10, the video coder applies a cross-component filter to the current sample, thereby determining a filtered value of the current sample (1010). The cross-component filter is based on the first parameter, the second parameter, and one or more cross-component samples. Each of the one or more cross-component samples is in the second component of the current picture.” Additionally, the teachings of claim 1 apply to claim 7). The same motivation of claim 1 applies to claim 7.
Regarding claim 8, Chen and Chien disclose all of the limitations of claim 1, as outlined above. Additionally, Chien discloses wherein the mapping associates the offset values within the combinations of a subset domain for the reconstructed samples of the first color component within the filter support region ([0135], “Furthermore, in the example of FIG. 10, the video coder applies a cross-component filter to the current sample, thereby determining a filtered value of the current sample (1010). The cross-component filter is based on the first parameter, the second parameter, and one or more cross-component samples. Each of the one or more cross-component samples is in the second component of the current picture.” Additionally, the teachings of claim 1 apply to claim 7). The same motivation of claim 1 applies to claim 7.
Regarding claim 12, the limitations are the same as those in claim 1; however, written in apparatus form instead of method form. Therefore, the same rationale of claim 1 applies to claim 12.
Regarding claim 14, the limitations are the same as those in claim 3; however, written in apparatus form instead of method form. Therefore, the same rationale of claim 3 applies to claim 14.
Regarding claim 15, the limitations are the same as those in claim 4; however, written in apparatus form instead of method form. Therefore, the same rationale of claim 4 applies to claim 15.
Regarding claim 18, the limitations are the same as those in claim 7; however, written in apparatus form instead of method form. Therefore, the same rationale of claim 7 applies to claim 18.
Regarding claim 19, the limitations are the same as those in claim 8; however, written in apparatus form instead of method form. Therefore, the same rationale of claim 8 applies to claim 19.
Claims 2, 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0049821 A1 (hereinafter “Chen”) in view of U.S. Publication No. 2018/0063527 A1 (hereinafter “Chien”), further in view of U.S. Publication No. 2022/0150490 A1 (hereinafter “Kuo”), and even further in view of U.S. Publication No. 2015/0350652 A1 (hereinafter “Nellore”).
Regarding claim 2, Chen, Chien, and Kuo disclose all of the limitations of claim 1, as outlined above. Chen, Chien, and Kuo fail to expressly disclose wherein the mapping is a non-linear mapping defined in a form of a lookup table.
However, Nellore teaches wherein the mapping is a non-linear mapping defined in a form of a lookup table ([0090], “The SAO filter is a non-linear filter that makes use of look-up tables that may be signaled in the HEVC bitstream”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used lookup tables when filtering with non-linear filters, as taught by Nellore ([0090]), in Chen, Chien, and Kuo’s invention. One would have been motivated to modify Chen, Chien, and Kuo’s invention, by incorporating Nellore’s invention, to provide high efficiency coding (e.g., HEVC) with improvements in compression over prior standard techniques ([0004]).
Regarding claim 9, Chen, Chien, and Kuo disclose all of the limitations of claim 1, as outlined above. Additionally, Chen discloses receiving the mapping that is carried in at least one of a video parameter set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), an adaptation parameter set (APS), a slice header, and a tile header of a coded video bitstream ([0137], “The edge detection and SEO filtering techniques of this disclosure may be used together with other processing modes, e.g., ADEF mode. The processing mode may be signaled at PU level, CU level slice level, or one or more of the picture parameter set (PPS), sequence parameter set (SPS) and video parameter set (VPS)”).
Chen and Chien fail to expressly disclose the mapping itself is transferred with filtering data.
However, Nellore teaches transmitting the mapping ([0090], “The SAO filter is a non-linear filter that makes use of look-up tables that may be signaled in the HEVC bitstream”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used and transmitted lookup tables for filtering, as taught by Nellore ([0090]), in Chen, Chien, and Kuo’s invention. One would have been motivated to modify Chen, Chien, and Kuo’s invention, by incorporating Nellore’s invention, to provide high efficiency coding (e.g., HEVC) with improvements in compression over prior standard techniques ([0004]).
Regarding claim 10, Chen, Chien, and Kuo disclose all of the limitations of claim 1, as outlined above. Additionally, Chen discloses deriving the offset values of the mapping based on cost measures ([0090], “These offset values are calculated as an average difference between the original and reconstructed samples and are signaled to the decoder;” [0144], “Video encoder 20 may perform rate-distortion calculation in a loop from 0 to this maximum offset value to find the offset value with minimum rate-distortion cost”); and
including the mapping in at least one of a video parameter set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), an adaptation parameter set (APS), a slice header, and a tile header of a coded video bitstream ([0137], “The edge detection and SEO filtering techniques of this disclosure may be used together with other processing modes, e.g., ADEF mode. The processing mode may be signaled at PU level, CU level slice level, or one or more of the picture parameter set (PPS), sequence parameter set (SPS) and video parameter set (VPS)”).
Chen, Chien, and Kuo fail to expressly disclose the mapping itself is transferred with filtering data.
However, Nellore teaches transmitting the mapping ([0090], “The SAO filter is a non-linear filter that makes use of look-up tables that may be signaled in the HEVC bitstream”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used and transmitted lookup tables for filtering, as taught by Nellore ([0090]), in Chen, Chien, and Kuo’s invention. One would have been motivated to modify Chen, Chien, and Kuo’s invention, by incorporating Nellore’s invention, to provide high efficiency coding (e.g., HEVC) with improvements in compression over prior standard techniques ([0004]).
Regarding claim 13, the limitations are the same as those in claim 2; however, written in apparatus form instead of method form. Therefore, the same rationale of claim 2 applies to claim 13.
Claims 5, 6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0049821 A1 (hereinafter “Chen”) in view of U.S. Publication No. 2018/0063527 A1 (hereinafter “Chien”), further in view of U.S. Publication No. 2022/0150490 A1 (hereinafter “Kuo”), and even further in view of U.S. Publication No. 2020/0236355 A1 (hereinafter “Zhang”).
Regarding claim 5, Chen, Chien, and Kuo disclose all of the limitations of claim 1, as outlined above. Chen and Chien fail to expressly disclose calculating differences of the reconstructed samples of the first color component; and
quantizing the differences to determine the first combination of values.
However, Zhang teaches calculating differences of the reconstructed samples of the first color component ([0041] describes calculating geometric ALF parameters based off of differences in reconstructed samples as per the equations of gv, gh, gd1, and gd2); and
quantizing the differences to determine the first combination of values ([0048] describes determining the activity value A based off of the equations in [0041] and [0045-0048] and quantizing the output in accordance with [0049-0050] to determine the combination value).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use quantized value of differences in reconstructed samples, as taught by Zhang ([0048-0050]), in Chen, Chien, and Kuo’s invention. One would have been motivated to modify Chen, Chien, and Kuo’s invention, by incorporating Zhang’s invention, to provide adaptive filtering based off of geometric transformations for improved filtering, which provide optimal filtering coefficients ([0059]).
Regarding claim 6, Chen, Chien, and Kuo disclose all of the limitations of claim 1, as outlined above. Chen, Chien, and Kuo fail to expressly disclose calculating differences of surrounding reconstructed samples of the reconstructed samples to a collocate sample within the reconstructed samples of the first color component, the collocated sample being located at a same position as to-be filtered sample of the second color component; and
quantizing the differences based on a quantization step size to determine the first combination of values.
However, Zhang teaches calculating differences of surrounding reconstructed samples of the reconstructed samples to a collocate sample within the reconstructed samples of the first color component, the collocated sample being located at a same position as to-be filtered sample of the second color component ([0041] describes calculating geometric ALF parameters based off of differences in reconstructed samples as per the equations of gv, gh, gd1, and gd2; [0080-0081] describes ALF filtering for collocated color components); and
quantizing the differences based on a quantization step size to determine the first combination of values ([0048] describes determining the activity value A based off of the equations in [0041] and [0045-0048] and quantizing the output in accordance with [0049-0050] to determine the combination value. [0049], “A is further quantized to the range of 0 to 4, inclusively, and the quantized value is denoted as                         
                            
                                
                                    A
                                
                                ^
                            
                        
                    ”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use quantized value of differences in reconstructed samples, as taught by Zhang ([0048-0050]), in Chen, Chien, and Kuo’s invention. One would have been motivated to modify Chen, Chien, and Kuo’s invention, by incorporating Zhang’s invention, to provide adaptive filtering based off of geometric transformations for improved filtering, which provide optimal filtering coefficients ([0059]).
Regarding claim 16, the limitations are the same as those in claim 5; however, written in apparatus form instead of method form. Therefore, the same rationale of claim 5 applies to claim 16.
Regarding claim 17, the limitations are the same as those in claim 6; however, written in apparatus form instead of method form. Therefore, the same rationale of claim 6 applies to claim 17.
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0049821 A1 (hereinafter “Chen”) in view of U.S. Publication No. 2018/0063527 A1 (hereinafter “Chien”), further in view of U.S. Publication No. 2022/0150490 A1 (hereinafter “Kuo”), and even further in view of U.S. Publication No. 2021/0368171 A1 (hereinafter “Zhang”).
Regarding claim 11, Chen, Chien, and Kuo disclose all of the limitations of claim 1, as outlined above. Additionally, Chien discloses adding the first offset value with the to-be filtered sample of the second color component to determine an intermediate filtered sample (FIG. 10, applying the cross-component filtering in step 1010 and also modifying in steps 1012 and 1014). The same motivation of claim 1 applies to claim 11.
Chen, Chien, and Kuo fail to expressly disclose clipping the intermediate filtered sample based on a maximum value and a minimum value to determine the filtered sample of the second color component.
However, Zhang teaches clipping the intermediate filtered sample based on a maximum value and a minimum value to determine the filtered sample of the second color component ([0064], [0105], and [0102] describe clipping filtered values based on a maximum and minimum value. Note, the ALF of Zhang can be applied at step 1014 of Zhang, as it describes applying an ALF to filtered samples and additionally ALF in Zhang’s invention is performed on already filtered samples as per FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use clipping when filtering, as taught by Zhang ([0064]), in Chen, Chien, and Kuo’s invention. One would have been motivated to modify Chen, Chien, and Kuo’s invention, by incorporating Zhang’s invention, to provide higher coding efficiency ([0027]) and for improving runtime performance ([0029]).
Regarding claim 20, the limitations are the same as those in claim 11; however, written in apparatus form instead of method form. Therefore, the same rationale of claim 11 applies to claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481